FILED
                                                                   FEBRUARY 17, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of    )
                                              )         No. 37955-8-III
DALLIN D. FORT,                               )
                                              )         UNPUBLISHED OPINION
                     Petitioner.              )
                                              )

       SIDDOWAY, J. — Dallin Fort is currently released on community custody, serving

an indeterminate sentence of 120 months to life following two convictions for first degree

rape of a child. He seeks relief from personal restraint in the form of one condition of

community custody imposed in his judgment and sentence and two conditions imposed

by the Indeterminate Sentence Review Board (ISRB).

       We grant his requested relief in part, by remanding to the superior court to strike

from his judgment and sentence a condition that he obtain a substance abuse evaluation
No. 37955-8-III
In re Pers. Restraint of Fort


and follow all recommended treatment. We deny his challenges to UA/BA1 and Internet

monitoring conditions imposed by the ISRB.2

                             PROCEDURAL BACKGROUND

       Dallin Fort was convicted in 2006 of two counts of first degree rape of a child,

committed in 2003 against his then-9-year-old niece. He appealed, and this court

affirmed his convictions while remanding for resentencing. State v. Fort, noted at 140

Wn. App. 1023 (2007), 2007 WL 2476003 (Fort I).

       In 2007, Mr. Fort, relying on developments in case law dealing with the public

trial right, filed a personal restraint petition (PRP) that was stayed for years but ultimately

led this court to order a new trial. See State v. Fort, 190 Wn. App. 202, 211-14, 360 P.3d

820 (2015), review denied, 185 Wn.2d 1011 (2016) (Fort II).

       In 2016, Mr. Fort’s second trial ended in a mistrial when jurors were unable to

reach a verdict. See State v. Fort, No. 35412-1-III (Wash. Ct. App. Oct. 29, 2019)

(unpublished), https://www.courts.wa.gov/opinions /pdf/354121_unp.pdf (Fort III).



       1
           Urinalysis/Breathalyzer.
       2
          In a motion filed after his petition had been set for hearing without oral
argument, Mr. Fort seeks leave to amend his petition with a challenge to a new Internet
monitoring condition. By his own admission, the record would have to be supplemented
and briefing would have to begin anew to address the new condition.
        We deny the motion. Mr. Fort’s challenge was addressed first and foremost to
whether the ISRB was authorized to impose an Internet monitoring condition at all, and it
is that issue we address in this opinion. That issue is not rendered moot by the ISRB’s
imposing a different Internet monitoring condition.

                                              2
No. 37955-8-III
In re Pers. Restraint of Fort


       In a third trial taking place in 2017, the jury again found Mr. Fort guilty of two

counts of first degree rape of a child. He received an indeterminate sentence of 120

months to life, and community custody was ordered “for any period of time the defendant

is released from total confinement before the expiration of the maximum sentence.”

Resp. of ISRB, Ex. 1.A at 7.3

       In a timely appeal, Mr. Fort raised a double jeopardy challenge and, as relevant to

the current petition, challenged three community custody conditions imposed by his

judgment and sentence: conditions 20, 21, and 23. Br. of Appellant at 1-2, State v. Fort,

No. 35412-1-III (Wash. Ct. App. Feb. 9, 2018) (available from the court). The

challenged conditions provided:

       Defendant shall comply with the following other conditions during the term
       of community placement / custody:
       ....
       (20) That you obtain a written substance abuse evaluation with a qualified
       provider approved by your assigned community corrections officer and
       complete all recommended treatment including attending AA and/or NA
       support groups and obtaining a sponsor.
       (21) That you do not possess or consume alcohol nor go to places where
       alcohol is the chief commodity for sale.
       (23) That you submit to random UA/BA monitoring as directed by your
       assigned community corrections officer.

Resp. of ISRB, Ex. 1.E at 2-3.

       3
        The response to the PRP filed by the ISRB includes as its exhibit 1 a declaration
authenticating 12 attachments, A through L. We refer to the attachments using a
shorthand identification: Ex. 1.A, 1.B, 1.C, and so on.

                                             3
No. 37955-8-III
In re Pers. Restraint of Fort



       In its 2019 opinion in Fort III, this court affirmed the condition that Mr. Fort not

consume alcohol, pointing out that the condition was statutorily authorized regardless of

whether alcohol contributed to a defendant’s offense. Fort III, slip op. at 7-8 & n.3. This

court held that the trial court erred in ordering the remainder of condition 21 and

conditions 20 and 23, since “the trial court did not make a finding that alcohol or any

other drug contributed to Mr. Fort’s crime, his risk of reoffending, or the safety of the

community.” Id. at 9. It remanded with directions to strike the erroneously-imposed

conditions. Id. at 11. The State had argued that the ISRB and Department of Corrections

(DOC) enjoyed statutory authority to impose conditions of their own and this court’s

opinion stated, with respect to that argument, “We express no opinion on the propriety of

conditions the Board or the DOC may impose.” Id. at 7.

       Following issuance of the mandate, in June 2020, the trial court modified

condition 21 by striking the condition that Mr. Fort not possess alcohol or go to places

where alcohol is the chief commodity for sale. Resp. of ISRB, Ex. 1.F at 1. It struck

condition 23 in its entirety. Id. It did not strike condition 20, however. Id.

       By the time Fort III was decided and the judgment and sentence was later

modified, Mr. Fort had been released from confinement. The ISRB had found him




                                              4
No. 37955-8-III
In re Pers. Restraint of Fort


eligible for release from total confinement at his second release hearing, conducted in

2018. Resp. of ISRB, Ex. 1.B, 1.C.4

       The ISRB ordered Mr. Fort conditionally released to community custody

supervision on November 13, 2018. Resp. of ISRB, Ex. 1.C at 1. His order of release

and supervision conditions stated that while on community custody, he was required to

comply not only with the court-ordered conditions of his judgment and sentence, but also

with the conditions set forth in the order. Resp. of ISRB, Ex. 1.C at 1. Among the

conditions it imposed was the following Internet monitoring condition:

       D. You must not access the internet without developing a written safety
       plan approved by your CCO[5] and sexual deviancy therapist and installing
       any special equipment on your computer required by your CCO as a part of
       your safety plan. You must also complete DOC Form 02-404
       Community Sex Offender Treatment and Assessment Program
       Electronic Media Use Agreement. A copy of the signed form and any
       written internet safety plan must be provided to the ISRB. This form
       will remain in effect unless removed by the CCO and the ISRB.

Id. at 2. The order stated that to request a change to any of the conditions of release, “you

must write and have the approval of the Spokane County Superior Court for Court

ordered conditions or the ISRB for all other conditions.” Id. at 1.

       In January 2019, Mr. Fort wrote the ISRB to request relief from the Internet

monitoring condition. Resp. of ISRB, Ex. 1.J at 4. He argued the condition was not

       4
        It was Mr. Fort’s first release hearing following his 2017 reconviction. He had
received an earlier release hearing in 2014.
       5
           Community corrections officer.

                                             5
No. 37955-8-III
In re Pers. Restraint of Fort


crime related, treatment related, or necessary for public safety. Id. He also objected that

the software he was being required to use was inaccurate, was superfluous and a waste of

resources, caused problems with his employment, and was a financial burden. Id. at 4-5.

In a hearing investigator’s write-up and recommendation, she stated that while Mr. Fort

complained about the Covenant Eyes software his CCO had directed him to install on his

electronic devices, she had “not received complaints about the Covenant Eyes software

from other CCOs or offenders.” Id. at 2. She surmised from her review of the ISRB’s

consideration of Mr. Fort’s release that the Internet monitoring condition was imposed

because Mr. Fort’s victim reported that Mr. Fort had made her watch adult videos and

bribed her sisters with video games. Id. at 3. The ISRB denied Mr. Fort’s request to

strike the condition, stating, “[t]his condition is risk related.” Id. at 1.

       In June 2020, ISRB personnel received a copy of the superior court’s order

modifying Mr. Fort’s judgment and sentence to comply with this court’s 2019 opinion.

The fact that the UA/BA monitoring had been struck triggered a request that the ISRB

impose its own UA/BA monitoring condition. Resp. of ISRB, Ex. 1.L at 2.

       The ISRB imposed such a condition,6 and Mr. Fort promptly appealed,

complaining that this court had already held such a condition to be unlawful because it


       6
        The condition stated, “You must submit to periodic and random drug and/or
alcohol monitoring through an agency approved by your CCO and sign a full release of
information allowing the treatment or monitoring agency to release information to your
CCO.” Resp. of ISRB, Ex. 1.K at 1.

                                                6
No. 37955-8-III
In re Pers. Restraint of Fort


was not related to his crime, his risk of reoffending, or the safety of the community.

Resp. of ISRB, Ex. 1.L at 4. The appeal was denied with the explanation that the only

way DOC could monitor Mr. Fort’s compliance with conditions forbidding alcohol

consumption and use of nonprescribed controlled substances was with UA/BA

monitoring. Id. at 1. In the hearing investigator’s write-up and recommendation for the

appeal, she observed that “imposing a UA/BA condition is something the Board does

routinely if the condition is not imposed in the Judgment and Sentence.” Id. at 2.

       In January 2021, Mr. Fort filed the present PRP, challenging the superior court’s

failure to comply with this court’s mandate, and ISRB’s UA/BA and electronic

monitoring conditions. Responses were requested and obtained from the ISRB and the

Spokane County prosecuting attorney. The petition was referred to a panel, which

considered the petition without oral argument.

                                         ANALYSIS

       In order to prevail on a collateral attack by way of a PRP, a petitioner generally

must first establish that a constitutional error has resulted in actual and substantial

prejudice, or that a nonconstitutional error has resulted in a fundamental defect that

inherently results in a complete miscarriage of justice. See In re Pers. Restraint of Cook,

114 Wn.2d 802, 810, 812, 792 P.2d 506 (1990)). These threshold requirements are

justified by the court’s interest in finality, economy, and integrity of the trial process and

by the fact that the petitioner has already had an opportunity for judicial review. In re

                                               7
No. 37955-8-III
In re Pers. Restraint of Fort


Pers. Restraint of Isadore, 151 Wn.2d 294, 298-99, 88 P.3d 390 (2004) (citing In re Pers.

Restraint of Cashaw, 123 Wn.2d 138, 148-49, 866 P.2d 8 (1994)). When the petitioner

has not had a prior opportunity for judicial review, as is the case with Mr. Fort’s

challenges to actions of the ISRB, we do not apply the heightened threshold requirements

applicable to PRPs. With respect to those sorts of challenges, the petitioner need show

only that he is restrained under RAP 16.4(b) and that the restraint is unlawful under RAP

16.4(c). Id.

       A petitioner is under restraint if he or she has limited freedom because of a court

decision in a civil or criminal proceeding, the petitioner is confined, the petitioner is

subject to immediate confinement, or the petitioner is under some other disability

resulting from a judgment or sentence in a criminal case. RAP 16.4(b). A petitioner who

is subject to community custody conditions that limit his freedom is under restraint. In re

Pers. Restraint of Martinez, 2 Wn. App. 2d 904, 909-10, 413 P.3d 1043 (2018),

abrogated on other grounds by In re Pers. Restraint of Winton, 196 Wn.2d 270, 474 P.3d

532 (2020). Mr. Fort claims he is unlawfully restrained by condition 20 of his judgment

and sentence because it remains in effect notwithstanding this court’s 2019 directive that

it be struck. He claims he is unlawfully restrained by the ISRB’s Internet-monitoring

condition and its supplemental condition requiring random UA/BA testing because they

are not related to his crime of conviction, his risk to reoffend, or the safety of the

community. His last request for relief is that the superior court be ordered to refund $300

                                               8
No. 37955-8-III
In re Pers. Restraint of Fort


he claims to have paid toward deoxyribonucleic acid (DNA) collection and criminal

filing fees that this court ordered be struck on remand.

       The terms of a defendant’s sentence are governed by the version of the Sentencing

Reform Act of 1981 (SRA), ch. 9.94A RCW, in effect when the crime was committed.

State v. McClinton, 186 Wn. App. 826, 829, 347 P.3d 889 (2015) (citing State v. Medina,

180 Wn.2d 282, 287, 324 P.3d 682 (2014)). Mr. Fort’s crimes were committed between

June 1, 2003 and September 1, 2003. Resp. of ISRB Ex. 1.A at 2. Our citations to the

SRA refer to the version in effect at that time.

       We turn first to the superior court’s alleged failure to comply with our mandate.

I.     ALLEGED FAILURE TO COMPLY WITH THE MANDATE: CONDITION 20 AND DNA AND
       CRIMINAL FILING FEES

       Addressing condition 20 of Mr. Fort’s 2017 judgment and sentence—that he

obtain a written substance abuse evaluation by a provider approved by his CCO and

complete all recommended treatment—this court held in Fort III that it was error for the

trial court to impose the condition because it made no finding that alcohol or other drugs

contributed to his crime, the risk of reoffending, or the safety of the community. Fort III,

slip op. at 9. Following that decision and issuance of the mandate, Mr. Fort challenges

the unmodified inclusion of condition 20 in his judgment and sentence as unlawful

because it constituted a failure by the trial court to carry out this court’s directive.




                                               9
No. 37955-8-III
In re Pers. Restraint of Fort


          A condition of a petitioner’s restraint is unlawful if it is in violation of the laws of

the State of Washington. RAP 16.4(c)(6). An appellate court’s mandate is binding on

the lower court and must be strictly followed; the trial court may not ignore the appellate

court’s specific holdings and directions on remand. Bank of Am., N.A. v. Owens, 177

Wn. App. 181, 189, 311 P.3d 594 (2013). The principle is reflected in RAP 12.2’s

dictate that “[u]pon issuance of the mandate of the appellate court as provided in [RAP]

12.5, the action taken or decision made by the appellate court is effective and binding on

the parties to the review and governs all subsequent proceedings in the action in any

court.”

          The State concedes in its response that the trial court’s June 2020 order modifying

Mr. Fort’s 2017 judgment and sentence did not fully comply with this court’s mandate

because it failed to strike condition 20, and agrees that remand is necessary for the trial

court to strike the condition. Resp. to PRP at 2, 5. We grant Mr. Fort’s requested relief

that we remand with directions to the trial court to strike condition 20 from the 2017

judgment and sentence.

          In Fort III, we also ordered the trial court to strike the $100 DNA collection fee

and the $200 criminal filing fee. Fort III, slip op. at 10-11. The trial court complied.

Resp. of ISRB, Ex. 1.F. Mr. Fort asks us to order reimbursement of $300 that he claims

to have paid before those fees were struck. But reimbursement of amounts improperly

collected is beyond the scope of a PRP; this court can order only the removal of the

                                                 10
No. 37955-8-III
In re Pers. Restraint of Fort


illegal restraint, which it has done. In re Pers. Restraint of Sappenfield, 138 Wn.2d 588,

595, 980 P.2d 1271 (1999). If Mr. Fort has overpaid his legal financial obligations, he

will have to pursue other avenues of relief. Id.

       Finally, in his reply brief, Mr. Fort challenges other conditions of his judgment

and sentence as contravening this court’s mandate—arguably conditions 3, 21 (as

modified), 22, and 24. RAP 10.3(c) requires a reply brief “be limited to a response to the

issues in the brief to which the reply brief is directed.” We may decline to consider

arguments raised for the first time in a reply brief, to which the ISRB and State have not

had a chance to respond. In re Pers. Restraint of Sickels, 14 Wn. App. 2d 51, 59, 469

P.3d 322 (2020); Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d

549 (1992).

       In any event, none of these conditions violates the mandate. With the exception of

the restriction that remains in modified condition 21, the conditions were not challenged

in Mr. Fort’s direct appeal and were never addressed in this court’s opinion, let alone

ordered struck. And this court held that the prohibition on consuming alcohol in what

remains of condition 21 was lawful. We decline to address the conditions further.

II.    ISRB INTERNET MONITORING AND UA/BA CONDITIONS

       Mr. Fort’s remaining challenges are to conditions imposed by the ISRB: the

Internet monitoring condition imposed at the time of his release from confinement and

the random UA/BA monitoring condition imposed after the trial court struck a similar

                                            11
No. 37955-8-III
In re Pers. Restraint of Fort


condition from his judgment and sentence. As earlier explained, because these

challenges have not been subject to prior judicial review, Mr. Fort must demonstrate, in

order to be entitled to relief, only that he is subject to unlawful restraint. RAP 16.4(b),

(c).

       The ISRB may impose additional or modified conditions of community custody

based on the risk to community safety. Former RCW 9.94A.713(1) (2001). It may

require the offender to participate in rehabilitative programs, otherwise perform

affirmative conduct, and obey all laws. Id. If challenged by the offender under agency

rules, the condition shall remain in effect unless it is found not to be reasonably related to

the crime of conviction, the offender’s risk of reoffending, or the safety of the

community. Former RCW 9.94A.713(5) (2001).

       During a period of community custody, an individual’s constitutional rights are

subject to the infringements authorized by the SRA. Winton, 196 Wn.2d at 275 (citing

State v. Ross, 129 Wn.2d 279, 287, 916 P.2d 405 (1996)). “Limitations upon

fundamental rights are permissible” for the duration of the offender’s sentence where

restrictions are “imposed sensitively . . . [and are] ‘reasonably necessary to accomplish

the essential needs of the state and public order.’” State v. Riley, 121 Wn.2d 22, 37-38,

846 P.2d 1365 (1993) (quoting Malone v. United States, 502 F.2d 554, 556 (9th Cir.

1974)). We review community custody conditions for abuse of discretion. State v.



                                             12
No. 37955-8-III
In re Pers. Restraint of Fort


Johnson, 197 Wn.2d 740, 744, 487 P.3d 893 (2021) (citing State v. Bahl, 164 Wn.2d 739,

753, 193 P.3d 678 (2008)).

       A.     The Internet monitoring condition

       Mr. Fort’s primary challenge to the Internet monitoring condition is that it is not

crime related—he disputes the position taken by the ISRB that his crimes involved

having his victim watch adult videos. The ISRB points out that this finding was made

without challenge at both of his release hearings, however. As the petitioner, Mr. Fort

has the burden to provide evidence to support his argument. In re Pers. Restraint of

Khan, 184 Wn.2d 679, 686-87, 363 P.3d 577 (2015). Mr. Fort’s argument that adult

videos are not exclusively available over the Internet is unpersuasive; it is enough that the

Internet is an obvious and ready means of acquiring them.

       Moreover, in defending the condition on appeal, the ISRB defends it as “best

described” as a condition for monitoring other conditions of Mr. Fort’s release:

conditions that prohibit unsupervised and unapproved contact with minor females and

prohibit his access to sexually explicit material. Resp. of ISRB at 22-23. This is

consistent with the ISRB’s position taken in refusing to remove the condition: that it is

risk related. The ISRB cites McClinton for the proposition that “[i]f there were no way to

monitor an offender’s compliance with the conditions of community custody, the

imposition of such conditions would be meaningless.” 186 Wn. App. at 835. It argues

that without monitoring, the Internet “affords would-be child abusers a very convenient

                                             13
No. 37955-8-III
In re Pers. Restraint of Fort


work-around” to conditions that require supervised interactions with children and no

possession or access to sexually explicit content. Resp. of ISRB at 23.7

       A condition that a sex offender not “possess, use, access or view any sexually

explicit material” was upheld as constitutional in State v. Hai Minh Nguyen, 191 Wn.2d

671, 679-81, 425 P.3d 847 (2018). It was also held to be crime related in the case of

Nguyen, whose crimes of child molestation and child rape were committed against a

young girl in his household who referred to him as “uncle,” with no direct causal

connection to sexually explicit materials. Id. at 676, 685. As the court explained,

       Nguyen committed sex crimes and, in doing so, established his inability to
       control his sexual urges. It is both logical and reasonable to conclude that a
       convicted person who cannot suppress sexual urges should be prohibited
       from accessing “sexually explicit materials,” the only purpose of which is
       to invoke sexual stimulation.


       7
         The ISRB makes a threshold argument that Mr. Fort’s challenge to the Internet
monitoring provision is time barred. Resp. of ISRB at 18-19. Relying on In re Pers.
Restraint of Heck, 14 Wn. App. 2d 335, 340-41, 470 P.3d 539 (2020), it argues that the
two year “catchall” statute of limitations provided by RCW 4.16.130 applies, and that any
challenge to the condition became time barred on October 11, 2020, two years after Mr.
Fort signed the order of release. Heck was a challenge to a disciplinary sanction.
        Assuming the catchall statute of limitations applies to conditions of release, it is
not clear if Mr. Fort’s petition is time barred or the limitations period was tolled. While
condition D was imposed at the time of Mr. Fort’s conditional release, he requested its
removal in January 2019, and the ISRB entertained the request. We will ordinarily only
grant relief by a PRP if other remedies that may be available to the petitioner are
inadequate under the circumstances. RAP 16.4(d).
        The IRSB denied the request to remove the condition on January 24, 2019. Mr.
Fort then filed this PRP on January 19, 2021, within two years of denial of the request.
Because we can decide this challenge on the merits, we decline to address a time bar
issue that would benefit from additional briefing.

                                            14
No. 37955-8-III
In re Pers. Restraint of Fort


Id. at 686.

       In Johnson, the Washington Supreme Court considered a First Amendment to the

United States Constitution challenge to a community custody condition that required

Johnson’s use or access to the World Wide Web to be authorized by his CCO “through

approved filters.” 197 Wn.2d at 744. It contrasted monitoring using filters, which can be

reasonable, with making Internet use discretionary with a CCO or making social media

sites entirely off limits, which is not. It explained:

       A proper filter restricting [Johnson’s] ability to use the Internet to solicit
       children or commercial sexual activity will reduce the chance he will
       recidivate and will also protect the public. While a blanket ban might well
       reduce his ability to improve himself, a properly chosen filter should not.
       We encourage Johnson’s future community [corrections] officer to have a
       meaningful conversation with Johnson about appropriate Internet use and to
       choose filters that will accommodate Johnson’s legitimate needs.

Id. at 745-46. The court in Johnson observed that the United States Supreme Court,

which had struck down a statute prohibiting sex offenders from accessing social

networking websites in Packingham v. North Carolina, __ U.S. __, 137 S. Ct. 1730,

1735, 198 L. Ed. 2d 273 (2017), had “noted that a more narrowly tailored restriction

might well survive constitutional scrutiny.” 197 Wn.2d at 746. It quoted the following

language:

       “[I]t can be assumed that the First Amendment permits a State to enact
       specific, narrowly tailored laws that prohibit a sex offender from engaging
       in conduct that often presages a sexual crime, like contacting a minor. . . .
       Specific laws of that type must be the State’s first resort to ward off the
       serious harm that sexual crimes inflict.”

                                              15
No. 37955-8-III
In re Pers. Restraint of Fort


Id. (quoting Packingham, 137 S. Ct. at 1737).

       Given the ISRB’s findings that Mr. Fort made his young victim watch adult videos

and its interest in monitoring his compliance with conditions regulating his contact with

minors and prohibiting him from possessing or accessing sexually explicit materials, it

did not abuse its discretion in imposing an Internet monitoring condition.

       B.     The ISRB’s UA/BA monitoring condition

       Finally, Mr. Fort challenges the ISRB’s imposition of the supplemental condition

requiring UA/BA monitoring, on the grounds it is foreclosed by our decision in Fort III.

Fort III concluded the trial court could not order UA/BA monitoring because the

condition did not meet the requirements of “crime-related prohibition” under former

RCW 9.94A.030(12) (2002). Slip op. at 8-9. The opinion did not address whether it

addressed a risk to community safety.

       As outlined above, the ISRB has authority to impose “additional or modified

conditions of the offender’s community custody based upon the risk to community

safety,” including requiring an offender to “perform affirmative conduct.” Former RCW

9.94A.713(1) (2001). This court acknowledged its authority and “express[ed] no opinion

on the propriety of conditions the Board or the DOC may impose.” Fort III, slip op. at 7.

As the ISRB notes, urinalyses have been classified as monitoring tools rather than actual

conditions of community placement, which can be imposed to enforce other lawful

conditions. State v. Julian, 102 Wn. App. 296, 305, 9 P.3d 851 (2000).

                                            16
No. 37955-8-III
In re Pers. Restraint of Fort


       The ISRB may not impose conditions that are contrary to those ordered by the

court or that would contravene or decrease court-imposed conditions. Former RCW

9.94A.713(2) (2001). It must comply with this court’s mandate. Its imposition of its

own monitoring condition does not contravene or decrease any court-ordered condition.

It does not violate this court’s mandate because Fort III did not address whether such a

condition could be imposed under former RCW 9.94A.713(5) as reasonably related to the

safety of the community. If Fort III can be construed as implicitly holding that a UA/BA

monitoring condition cannot be imposed for community safety purposes, we exercise our

discretion to decide the issue otherwise, as we are authorized to do. See RAP 2.5(c).

       We grant relief in part, remanding to the superior court with directions to strike

condition 20 from Mr. Fort’s judgment and sentence. His petition is otherwise denied.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                              _____________________________
                                              Siddoway, J.

WE CONCUR:



_____________________________                 _____________________________
Pennell, C.J.                                 Fearing, J.


                                             17